Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2022 has been entered.

Examiner’s Amendment
2.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
This Examiner’s amendment is initiated to cancel non-elected invention II (claims 5-
7) which has not been examined. An authorization for this Examiner’s amendment 
has been given by Gregory L. Peter (40,131) on 09/06/2022.



 In the claims:   

          In claim 1, lines 8-9; “the shear compression cylinder abutting the movable 
upper shear blade;” has been changed to –the shear compression cylinder having 
a cylinder busing directly abutting a surface of the upper shear blade backup 
plate;--. 

Claims 5-8 have been cancelled. 	

Reasons for Allowance              
        Claims 1, 4 and 9 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the shear compression cylinder having a cylinder busing directly abutting a surface of the upper shear blade backup plate, in combination with other limitations set forth in claim 1.  

             Regarding claim 1, Hoyt et al. (3,128,820), Bell et al. (4,051,749) and Parker (4,051,749) alone or in combinations thereof, as applied to the rejection of claims in the Final Rejection mailed on 04/29/2022, fail to teach above-mentioned limitations.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.   

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 6, 2022